Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment including amended claims filed on 02/24/2022 has been entered.
Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments, filed on 02/24/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Na et al. (US 9897650 B2).
Applicant’s arguments, filed on 02/24/2022, with respect to claims 13-20 have been fully considered and are persuasive.  The rejection of 11/24/2021 for claims 13-20 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10559351 B2 in view of Na et al. (US 9897650 B2).
As per claim 1, claim 18 of U.S. Patent No. US 10559351 B2 teaches a circuit device comprising: a controller that includes: a set of data inputs to receive a first set of data; a set of register data outputs to provide register data based on the first set of data; and a set of memory data outputs to provide memory data based on the first set of data; a set of control registers coupled to the controller, wherein each register of the set of control registers includes: a set of data inputs coupled to the set of register data outputs of the controller; and a set of data outputs; and a memory coupled to the controller that includes a set of data inputs coupled to the set of memory data outputs of the controller. 
However claim 18 of U.S. Patent No. US 10559351 B2 does not explicitly teach a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller.
Na et al. in an analogous art teach a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller (col. 26, lines 40-52, an integrated circuit connected between the plurality of nonvolatile memories and the memory controller wherein the integrated circuit comprises a loopback circuit having a first path connecting a first input terminal connected to the memory controller to a second output terminal connected to the plurality of nonvolatile memories, a second path connecting a second input terminal connected to the plurality of nonvolatile memories to a first output terminal connected to the memory controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 of U.S. Patent No. US 10559351 B2 with the teachings of Na et al. by including additionally a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide a feedback from the memory data outputs to the controller data inputs.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”) in view of Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit).

As per claim 1, Ashida teaches a circuit device comprising: a controller that includes: a set of data inputs to receive a first set of data; a set of register data outputs to provide register data based on the first set of data; and a set of memory data outputs to provide memory data based on the first set of data (fig. 6, para. 57, the control program executing circuit 14, memory 201 for storage of an output data; para. 58, a storage of an output data output from the control program executing circuit 14; para. 60, output data stored in the output register 16b); a set of control registers coupled to the controller, wherein each register of the set of control registers includes: a set of data inputs coupled to the set of register data outputs of the controller; and a set of data outputs (fig. 6, the data inputs of the output register coupled to the register data outputs of the controller; para. 58, an output data of a certain output register 16b, para. 59, output register 16b); and a memory coupled to the controller that includes: a set of data inputs coupled to the set of memory data outputs of the controller; and a set of data outputs (fig. 6, data inputs of the memory 201 is coupled to the data outputs of the controller; para. 57, the memory 201 for storage of an output data).
However Ashida does not explicitly teach a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller.
Na et al. in an analogous art teach a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller (col. 26, lines 40-52, an integrated circuit connected between the plurality of nonvolatile memories and the memory controller wherein the integrated circuit comprises a loopback circuit having a first path connecting a first input terminal connected to the memory controller to a second output terminal connected to the plurality of nonvolatile memories, a second path connecting a second input terminal connected to the plurality of nonvolatile memories to a first output terminal connected to the memory controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida the ability to include a memory coupled to the controller that includes a set of data outputs coupled to the set of data inputs of the controller as taught by Na et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
provide a feedback from the memory data outputs to the controller data inputs to Ashida’s circuit device.

As per claim 2, Ashida and Na et al. teach additional limitations.
Ashida teaches that the controller is operable to cause the first set of data to be written to a register of the set of control registers and to the memory (fig. 6, para. 58, a storage of an output data output from the control program executing circuit 14; para. 60, output data stored in the output register 16b; para. 57, the memory 201 for storage of an output data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”) and Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit) as applied to claim 1 above, and further in view of Tianxiang (US 20160232129 A1, “Apparatus of wave-pipelined circuits”) and Childers et al. (US 5539891, “Data transfer control circuit with a sequencer circuit and control subcircuits and data control method for successively entering data into a memory”).

As per claim 3, Ashida and Na et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Ashida and Na et al. do not explicitly teach a write enable input to receive a first write enable signal; and a register write enable output to provide a register write enable signal based on the first write enable signal.
Tianxiang in an analogous art teach a write enable input to receive a first write enable signal; and a register write enable output to provide a register write enable signal based on the first write enable signal (paragraph 269, controller, write enable signal to the registers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida and Na et al. the ability to include a write enable input to receive a first write enable signal; and a register write enable output to provide a register write enable signal based on the first write enable signal as taught by Tianxiang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to enable the register to store data to Ashida’s and Na et al.’s circuit device.
Ashida, Na et al. and Tianxiang do not explicitly teach that each register of
the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers.
Childers et al. in an analogous art teach each register of the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers (col. 45, lines 35-41, each register includes a write enable input connected as an output from 1[Wingdings font/0xE0]4 decoder. The write enable for registers are connected via respective lines to corresponding decoder outputs; col. 45, line 31, controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al. and Tianxiang the ability that each register of the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers as taught by Childers et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide write enable signal to the registers through a decoder to Ashida’s, Na et al.’s and Tianxiang’s circuit device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit) and Tianxiang (US 20160232129 A1, “Apparatus of wave-pipelined circuits”) and Childers et al. (US 5539891, “Data transfer control circuit with a sequencer circuit and control subcircuits and data control method for successively entering data into a memory”) as applied to claim 3 above, and further in view of Chevallier (US 6188595 B1, “Memory architecture and addressing for optimized density in integrated circuit package or on circuit board”).

As per claim 4, Ashida, Na et al., Tianxiang and Childers et al. substantially teach the claimed invention described in claim 3 (as rejected above).
Childers et al. teach that the decoder includes a control input coupled to the set of address outputs of the controller (col. 45, lines 41-42, register address provided to the decoder).
However Ashida, Na et al., Tianxiang and Childers et al. do not explicitly teach a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller. 
Chevallier in an analogous art teach a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller (fig. 2, col. 6, lines 29-31, controller decodes the address received into addressing lines of address bus, address bus is coupled to each memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Tianxiang and Childers et al. the ability to include a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller as taught by Chevallier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide memory address from the controller to Ashida’s, Na et al.’s, Tianxiang’s and Childers et al.’s circuit device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit), Tianxiang (US 20160232129 A1, “Apparatus of wave-pipelined circuits”) and Childers et al. (US 5539891, “Data transfer control circuit with a sequencer circuit and control subcircuits and data control method for successively entering data into a memory”) and Chevallier (US 6188595 B1, “Memory architecture and addressing for optimized density in integrated circuit package or on circuit board”) as applied to claim 4 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”).

As per claim 5, Ashida, Na et al., Tianxiang, Childers et al. and Chevallier substantially teach the claimed invention described in claim 4 (as rejected above).
However Ashida, Na et al., Tianxiang, Childers et al. and Chevallier do not explicitly teach that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory.
DOOLEY et al. in an analogous art teach that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Tianxiang, Childers et al. and Chevallier the ability that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory as taught by DOOLEY et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide data output from the memory corresponding to a register address to Ashida’s, Na et al.’s, Tianxiang’s, Childers et al.’s and Chevallier’s circuit device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”) and Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit) as applied to claim 1 above, and further in view of Efimov et al. (US 20100070825 A1, “Fast Low-Density Parity-Check Code Encoder”), Jackson et al. (US 5291498, “Error detecting method and apparatus for computer memory having multi-bit output memory circuits”) and Maccianti et al. (US 4849979, “Fault tolerant computer architecture”).

As per claim 6, Ashida and Na et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Ashida and Na et al. do not explicitly teach that each register of the set of control registers further includes a parity output; the circuit device further comprises: a multiplexer that includes: a set of inputs coupled to the parity outputs of the set of control registers; and a multiplexer output.
Efimov et al. in an analogous art teach that each register of the set of control registers further includes a parity output; the circuit device further comprises: a multiplexer that includes: a set of inputs coupled to the parity outputs of the set of control registers; and a multiplexer output (fig. 7, paragraph 33, multiplexer 750 receives parity-check bits from register and provide parity check bits in output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida and Na et al. the ability that 
each register of the set of control registers further includes a parity output; the circuit device further comprises: a multiplexer that includes: a set of inputs coupled to the parity outputs of the set of control registers; and a multiplexer output as taught by Efimov et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide parity output from a selected register to Ashida’s and Na et al.’s circuit device.
Ashida, Na et al. and Efimov et al. do not explicitly teach a parity generator
that includes an input coupled to the set of data outputs of the memory and an output. 
Jackson et al. in an analogous art teach a parity generator that includes an input coupled to the set of data outputs of the memory and an output (fig. 2, col. 6, lines 39-41, the data read from the memory are input to the parity generator circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al. and Efimov et al the ability that a parity generator that includes an input coupled to the set of data outputs of the memory and an output as taught by Jackson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide parity for data outputs from the memory to Ashida’s, Na et al.’s and Efimov et al.’s circuit device.
Ashida, Na et al., Efimov et al. and Jackson et al. do not explicitly teach a 
comparator circuit that includes: a first input coupled to the multiplexer output; a second input coupled to the output of the parity generator; and a parity error output.
Maccianti et al. in analogous art teach a comparator circuit that includes: a first input coupled to the multiplexer output; a second input coupled to the output of the parity generator; and a parity error output (col. 6, lines 40-43, parity generator generates parity bits and compares them with the parity bits received through multiplexer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Efimov et al. and Jackson et al. the ability to include a comparator circuit that includes: a first input coupled to the multiplexer output; a second input coupled to the output of the parity generator; and a parity error output as taught by Maccianti et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine parity error in the input data to Ashida’s, Na et al.’s, Efimov et al.’s and Jackson et al.’s circuit device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit), Efimov et al. (US 20100070825 A1, “Fast Low-Density Parity-Check Code Encoder”), Jackson et al. (US 5291498, “Error detecting method and apparatus for computer memory having multi-bit output memory circuits”) and Maccianti et al. (US 4849979, “Fault tolerant computer architecture”) as applied to claim 6 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) and Rice (US 4365332, “Method and circuitry for correcting errors in recirculating memories”).

As per claim 7, Ashida, Na et al., Efimov et al., Jackson et al. and Maccianti et al. substantially teach the claimed invention described in claim 6 (as rejected above).
Maccianti et al. teach that the comparator circuit: receives the first set of parity data and the second set of parity data; and provides a parity signal at the parity error output of the comparator circuit based on the first set of parity data and the second set of parity data (col. 6, lines 40-43, parity generator generates parity bits and compares them with the parity bits received through multiplexer).
However Ashida, Na et al., Efimov et al., Jackson et al. and Maccianti et al. do not explicitly teach the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers. 
DOOLEY et al. in an analogous art teach the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Efimov et al., Jackson et al. and Maccianti et al. the ability to include the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers as taught by DOOLEY et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide data output from the memory corresponding to a register address to Ashida’s, Na et al.’s, Efimov et al.’s, Jackson et al.’s and Maccianti et al.’s circuit device.
Ashida, Na et al., Efimov et al., Jackson et al., Maccianti et al. and DOOLEY et al. 
do not explicitly teach that parity generator provides a first set of parity data for the second set of data at the output of the parity generator; causing the first register of the set of control registers to provide a second set of parity data for the second set of data at the parity output of the first register.
Rice in an analogous art teaches that parity generator provides a first set of parity data for the second set of data at the output of the parity generator (col. 8, lines 54-56, data, parity is generated by a parity generator); causing the first register of the set of control registers to provide a second set of parity data for the second set of data at the parity output of the first register (col. 9, line 37, parity from the output register).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Efimov et al., Jackson et al., Maccianti et al. and DOOLEY et al. the ability that parity generator provides a first set of parity data for the second set of data at the output of the parity generator as taught by Rice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide parity data from the parity generator and the register to Ashida’s, Na et al.’s, Efimov et al.’s, Jackson et al.’s, Maccianti et al.’s and DOOLEY et al.’s circuit device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”) and Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit) as applied to claim 1 above, and further in view of Ilda et al. (US 20060047899 A1, Storage device control apparatus).

As per claim 8, Ashida and Na et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Ashida and Na et al. do not explicitly teach that the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory.
Ilda et al. in an analogous art teach that the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory (paragraph 94, memory loop-connected, controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida and Na et al. the ability that 
the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory as taught by Ilda et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide memory output data to input to Ashida’s and Na et al.’s circuit device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit) and Ilda et al. (US 20060047899 A1, Storage device control apparatus) as applied to claim 8 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”).

As per claim 9, Ashida, Na et al. and Ilda et al. substantially teach the claimed invention described in claim 8 (as rejected above).
Ashida teaches providing the second set of data at the set of register data outputs of the controller; and causing the first register to store the second set of data (fig. 6, control program executing circuit 14, output register 16b; para. 60, output data stored in the output register 16b).
However Ashida, Na et al. and Ilda et al. do not explicitly teach to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers.
DOOLEY et al. in an analogous art teach to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al. and Ilda et al. the ability to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers as taught by DOOLEY et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide data output from the memory corresponding to a register address to Ashida’s and Na et al.’s and Ilda et al.’s circuit device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit), Ilda et al. (US 20060047899 A1, Storage device control apparatus) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 9 above, and further in view of Aguilar et al. (US 6415387 B1, “Low power mode computer with simplified power supply”).

As per claim 10, Ashida, Na et al., Ilda et al. and DOOLEY et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Ashida, Na et al.,  Ilda et al. and DOOLEY et al. do not explicitly teach that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state.
Aguilar et al. in an analogous art teach that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state (col. 4, lines 58-59, transition the computer from the low power state to a full power state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Ilda et al. and DOOLEY et al. the ability that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state as taught by Aguilar et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide different power states for the circuit device to Ashida’s and Na et al.’s, Ilda et al.’s and DOOLEY et al.’s circuit device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit), Ilda et al. (US 20060047899 A1, Storage device control apparatus), DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) and Aguilar et al. (US 6415387 B1, “Low power mode computer with simplified power supply”) as applied to claim 10 above, and further in view of Naor et al. (US 20100287397 A1, “Method of a Full Coverage Low Power Mode for Storage Systems Storing Replicated Data Items”).

As per claim 11, Ashida, Na et al.,  Ilda et al., DOOLEY et al. and Aguilar et al. substantially teach the claimed invention described in claim 10 (as rejected above).
However Ashida, Na et al., Ilda et al., DOOLEY et al. and Aguilar et al. do not explicitly teach that the memory is operable to retain data in the first power state and the second power state.
Naor et al. in an analogous art teach that the memory is operable to retain data in the first power state and the second power state (paragraph 69, power down (low power mode) the memory device while retaining full data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Ilda et al., DOOLEY et al. and Aguilar et al. the ability that the memory is operable to retain data in the first power state and the second power state as taught by Naor et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to
maintain data in the memory in different power states to Ashida’s and Na et al.’s, Ilda et al.’s, DOOLEY et al.’s and Aguilar et al.’s circuit device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 20080046103 A1, “CONTROL APPARATUS WITH FAST I/O FUNCTION, AND CONTROL METHOD FOR CONTROL DATA THEREOF”), Na et al. (US 9897650 B2, Integrated Circuit And Storage Device Including Integrated Circuit), Ilda et al. (US 20060047899 A1, Storage device control apparatus) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 9 above, and further in view of Oyama et al. (US 20040153582 A1, “Data processor and memory card”).

As per claim 12, Ashida, Na et al.,  Ilda et al. and DOOLEY et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Ashida, Na et al.,  Ilda et al. and DOOLEY et al. do not explicitly teach that the controller is operable to perform the data restoration operation in response to an error in the set of control registers.
Oyama et al. in an analogous art teach that the controller is operable to perform the data restoration operation in response to an error in the set of control registers (paragraph 43, change control data in the control registers, a data error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit device of Ashida, Na et al., Ilda et al. and DOOLEY et al. the ability that the controller is operable to perform the data restoration operation in response to an error in the set of control registers as taught by Oyama et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to recover data and continue system operation to Ashida’s and Na et al.’s, Ilda et al.’s and DOOLEY et al.’s circuit device.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
As per independent claim 13, the prior arts of record do not teach receiving, by the controller, a read request at a requested address for the first set of data; in response to the receiving of the read request, outputting contents of the memory corresponding to the requested address on a memory output line; comparing, by an error detection circuit, a first error code associated with the contents of the memory on the memory output line with a second error code associated with a register corresponding to the requested address; generating, by the error detection circuit, an error output based on the comparing; and in response to the error output indicating an error: receiving, by the controller, the first address and the first set of data; and storing, by the controller, the first set of data in the first register and in the first memory location that corresponds to the first register.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 13 is allowable over the prior arts of record. Claims 14-20 are allowed because of the combination of additional limitations and the limitations listed above.

Note: The examiner contacted the applicant’s representative for compact prosecution, the applicant’s representative requested an office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111